Name: Council Regulation (EEC) No 3450/80 of 22 December 1980 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain third countries in the 200 nautical-mile zone off the coast of the French department of Guyana
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 360 / 7 COUNCIL REGULATION (EEC) No 3450/80 of 22 December 1980 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain third countries in the 200 nautical-mile zone off the coast of the French department of Guyana extending 200 nautical miles off the coast of the French Department of Guyana, under the conditions laid down in this Regulation . 2 . However , there shall be no quantitative limit on catches by vessels in possession of a licence referred to in Article 3 . 3 . By-catches shall be authorized provided they are taken whilst fishing as authorized by a licence referred to in Article 2 . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas the rational management of fishery resources in the fishing zone extending 200 nautical miles off the coast of the French department of Guyana calls for a set of permanent rules and regulations ; Whereas in Regulation (EEC ) No 3023 /79 ( 3 ) the Council laid down for 1980 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain third countries in the fishing zone extending 200 nautical miles off the coast of the French department of Guyana ; Whereas Regulation (EEC) No 3023 /79 was adopted as an interim measure, on the basis of Article 103 of the Treaty ; whereas it should now be replaced by a regulation based on Article 43 of the Treaty ; Whereas the processing industry established on the territory of the French department of Guyana depends on landings from vessels of third countries fishing in the fishing zone of the French department of Guyana ; whereas , therefore , measures should be taken to ensure that those vessels which are under contract to land their catches in the French department of Guyana can continue this fishing activity, Article 2 1 . Fishing in the zone referred to in. Article 1 shall be subject to the possession on board of a licence , issued by the Commission on behalf of the Community, and to the observance of the conditions set out in that licence and the control measures and other provisions regulating fishing activities in that zone . 2 . Such licences shall be issued on request to the authorities of the third countries concerned within the limits referred to in Articles 3 , 4 and 5 . Article 3 1 . Licences may be issued for shrimp fishing to vessels which are under contract to land all their catches in the French department of Guyana , within the limit of the maximum laid down for each country in point 2 of Annex I. 2 . These licences shall cease to be valid when the contract containing the obligation to land the catches comes to an end , and in any case not later than 3 1 March 1981 . HAS ADOPTED THIS REGULATION : Article 1 1 . Vessels flying the flag of one of the countries listed in Annex I shall be authorized during the period 1 January 1980 to 31 March 1981 to fish for the species listed in point 1 of the said Annex up to the quantities specified therein for each country , in the fishing zone Article 4 1 . Licences may be issued for shrimp fishing to vessels other than those referred to in Article 3 ; the maximum number of which for each country shall be specified in point 3 of Annex I. The number of vessels authorized to fish at the same time and the maximum number of sea days during which such licences are valid shall be as laid down for each country in the said point 3 . (') OJ No C 216 , 23 . 8 . 1980 , p. 4 . ( 2 ) OJ No C 327, 15 . 12 . 1980 , p . 93 . ( 3 ) OJ No L 340 , 31.12 . 1979 , p . 11 . No L 360 / 8 Official Journal of the European Communities 31 . 12 . 80 2 . The licences referred to in paragraph 1 shall be issued on the basis of a fishing plan submitted by the authorities of the country concerned approved by the Commission and complying with the limits specified for the country concerned specified in point 3 of Annex I. 3 . The validity of each of the licences referred to in paragraph 1 shall be limited to the fishing period provided for in the fishing plan on the basis of which the licence was issued . Article 7 1 . A licence shall take effect at the earliest 15 days ¢following the lodging of an application therefor. 2 . Without prejudice to Article 4 , all the licences referred to in Articles 4 and 5 issued to vessels flying the flag of a third country' shall cease to be valid as soon as it is established that the quota laid down for that country under point 1 of Annex 1 has been exhausted . The Commission shall inform the authorities of the countries concerned thereof. 3 . Licences may be cancelled with a view to the issue of new licences . Cancellation shall take effect on the first day of the month following that in which the licences are returned to the Commission . New licences shall be issued in accordance with paragraph 1 . Article 5 For species other than shrimps , licences may be issued for vessels up to the maximum number for each country laid down in point 4 of Annex I. Article 8 1 . Shrimp fishing in the fishing zone referred to in Article 1 shall be prohibited from 1 May to 31 December 1980 in waters less than 30 metres deep . 2 . Only vessels using long lines shall be permitted to fish for species other than shrimp. Article 6 1 . The following information shall accompany applications for licences submitted to the Commission : ( a) name of the vessel ; (b ) registration number ; ( c ) external identification letters and numbers ; ( d ) port of registration ; ( e ) name and address of the owner or charterer ; ( f) gross tonnage and overall length ; (g ) engine power ; (h ) call sign and radio frequency ; ( i ) intended method of fishing ; ( j ) intended fishing zone; (k ) species intended to be fished ; ( 1 ) period for which a licence is requested . 2 . To obtain a licence as referred to in Article 3 , proof must be shown for each of the vessels concerned that there is a valid contract between the shipowner applying for the licence and a shrimp-processing plant situated in the French department of Guyana and that this contract contains the obligation that all catches of shrimps from the vessels concerned are to be landed in that department and processed in that plant. 3 . Each licence shall be valid for one vessel only . Where more than one vessel is taking part in the same fishing operation , each vessel shall be in possession of a licence . 4 . The fishing licence shall be kept on board the vessel . Article 9 1 . A log-book shall be kept in which the following information shall be entered after each fishing operation : ( a ) size of catch by species ( in kilograms); ( b ) the date and hour of the beginning and end of the fishing operation ; ( c ) the geographical position at the time of the catch . 2 . A copy of each page of the log-book referred to in paragraph 1 containing the information specified therein shall be forwarded to the Commission within 30 days of the last day of each fishing trip . Article 10 1 . The master of each vessel in possession of a licence shall observe the special conditions set out in Annex II . These conditions shall form part of the licence . 2 . The master of each vessel in possession of a licence referred to in Articles 4 and 5 shall supply the information specified in his licence to the Commission via the radio station specified in point 2 of Annex II . 31 . 12 . 80 Official Journal of the European Communities No L 360 / 9 3 . The master of each vessel in possession of a licence referred to in Article 3 shall , on landing the catch after each trip , submit to the French authorities a declaration, for whose accuracy the master alone is responsible , stating the quantities of shrimp caught since the last declaration . This declaration shall be made on a form, the model of which appears in Annex III . Article 1 1 1 . The French authorities shall take the necessary measures to check the accuracy of the declarations referred to in Article 10 (3 ), in particular by comparing them with the log-book referred to in Article 9 . The declaration shall be signed by the competent official after it has been checked. 2 . The French authorities shall ensure that all landings of shrimps in the French department of Guyana by vessels in possession of a licence referred to in Article 3 shall be the subject of a declaration referred to in Article 10 (3 ). 3 . Before the 15th of each month , the French authorities shall notify the Commission of the quantities of shrimps landed in the French department of Guyana in the previous month . 4 . The French authorities shall telex to the Commission a weekly summary of the declarations referred to in Article 10 (3 ). Article 12 1 . The French authorities shall take appropriate measures to ensure implementation of this Regulation , including the regular inspection of vessels . 2 . Where an infringement is found to have occurred, the French authorities shall , without delay, inform the Commission of the name of the vessel concerned and of any action they may have taken . Article 13 1 . Licences for vessels which have not complied with the obligations provided for in this Regulation or in a contract referred to in Article 3 may be withdrawn. 2 . Where a vessel infringes this Regulation by fishing without a valid licence in the zone referred to in Article 1 , and that vessel belongs to a shipowner who owns one or more other vessels to which licences have been issued, one of these licences may be withdrawn . 3 . A vessel which has failed to comply with the obligations provided for in this Regulation , in Regulation (EEC) No 3023 /79 or in a contract as referred to in Article 3 shall not be granted a licence for a period of from four to 12 months from the date when the infringement was committed . 4 . No licence shall be issued during the period referred to in paragraph 3 to a vessel belonging to a shipowner who also owns a vessel whose licence has been withdrawn . Article 1 4 1 . If for a period of one month the Commission receives no communication as referred to in Article 10 (2 ) concerning a vessel in possession of a licence referred to in Article 3 , the licence of such vessel shall be withdrawn . 2 . If for a period of one month a vessel in possession of a licence referred to in Article 3 has made no use of it, the licence of such vessel shall be withdrawn. Article 15 Licences issued under Articles 2 and 3 (3 ) ( a ) of Regulation (EEC) No 3023 /79 shall remain valid on the same terms as licences issued under this Regulation . Article 16 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply until 31 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER No L 360 / 10 Official Journal of the European Communities 31 . 12 . 80 ANNEX I 1 . Fishing quotas for the period 1 January 1980 to 31 March 1981 . (Quantity in tonnes) (whole shrimps) ( a ) Species : Shrimps Country : Barbados Guyana Japan Korea Surinam Trinidad and Tobago United States of America 30 30 80 155 140 95 90 (b) Species : Tunny family Country : Japan Korea unlimited unlimited unlimited unlimited (c ) Species : Others Country : Venezuela Barbados 2 . Number of vessels referred to in Article 3 ( 1 ): United States of America 61 Japan 22 3 . Maximum numbers referred to in Article 4 : Country Maximum number of vessels in posses ­ sion of a Licence Number of vessels authorized to fish at the same time Maximum number of sea days Barbados 5 2 285 Guyana 5 2 285 Japan 10 4 740 Korea 18 7 1 420 Surinam 15 6 1 250 Trinidad and Tobago 10 5 850 United States of America 10 4 795 4 . Number of vessels referred to in Article 5 : Japan 5 Korea 10 Venezuela 6 Barbados 5 31 . 12 . 80 Official Journal of the European Communities No L 360 / 11 ANNEX II Special conditions 1 . The letters and registration numbers of a vessel in possession of a licence must be clearly marked on both sides of the prow and on both sides of the superstructure at the most visible point . The letters and numbers must be painted in a colour that contrasts with the colour of the hull or superstructure and must not be effaced , altered, covered or masked in any other way. 2 . A vessel in possession of a licence must communicate information to the Commission of the European Communities in Brussels ( address : telex 24189 FISEU-B) via the Cayenne radio station (call sign FFJ ) at the following times : ( a ) on each entry into the zone extending up to 200 nautical miles off the coast of the French department of Guyana, hereinafter called ' the zone '; ( b ) each time on leaving the zone ; ( c ) each time on entering a port of a Member State ; ( d ) each time on leaving a port of a Member State ; (e ) every week in respect of the previous week from the date of entry into the zone referred to in ( a ) or from the date of leaving the port referred to in ( d ). 3 . Communications transmitted in accordance with the conditions of the licence at the times specified in 2 above should include the following particulars , where appropriate , and should be transmitted in the following order :  name of vessel ,  radio call sign ,  licence number,  chronological number of the transmission for the trip in question ,  indication of which of the types of transmission , as set out in paragraph 2 , is involved,  date,  hour,  geographical position,  quantity of each species caught during the fishing operation (in kilograms),  quantity of each species caught since the previous transmission of information ( in kilograms),  the geographical coordinates of the position where the catches were made,  quantities of catches , by species , transferred to other vessels ( in kilograms ) since the previous information,  the name, call sign and, where applicable, licence number of the vessel to which the catch was transferred,  the master 's name . 4 . The following code must be used in reporting species caught in accordance with paragraph 3 : S : Brown shrimp (Penaeidae), Z : Tunny, R : Other. 5 . In cases where, for reasons of force majeure, the communication cannot be transmitted by the vessel in possession of a licence, the message may be transmitted by another vessel on behalf of the former . No L 360 / 12 Official Journal of the European Communities 31 . 12 . 80 ANNEX III Declaration provided for in Article 10 (3 ) LANDING DECLARATION H Registration No :Name of vessel : Name of master : Signatures : Name of agent : Voyage made from the to the Port of landing : Species ( 2 ) Quantities landed , calculated in pounds live weight Signature of control officer : ( : ) One copy may be kept by the master, a second copy is kept by the control officer, and a third copy is to be sent to the Commission of the European Communities . ( 2 ) The species to be indicated are those listed in Annex II , point 4 .